By the Court :
This caso, and that of McDougal and others v. Holmes and Others, depend upon the same principle — the just construction of the “ act to regulate judicial proceedings where banks and bankers are parties,” etc.
*The first seven sections of the act are employed in making provisions to enable those who are creditors of banks or bankers *386to secure their claim. For this purpose such creditors are authorized to attach the debts due to the bank or banker in the hands of ■their debtors, and thus secure the credits of the institution for the liquidation of its debts.
The eighth section relates to proceedings between the banks and their debtors. Its first enactment gives to the bank or banker a more simple method of. suing for its debts secured by indorsement ; the proviso or latter clause of the section secures to the debtors of the bank or banker, in certain cases, the privilege of paying the debts they owe to a bank or banker in the bank paper issued by the institution with which the debt was contracted. This privilege extends only to a case where the suit is prosecuted against the debtor, in any way for the use and benefit of the bank or banker. It can not consistently with the other parts of the statute be extended further; for if the construction contended for by the complainants were adopted, all the beneficial effects of the pre-vious sections would be defeated by the eighth. The creditor of the bank, after he had been at the trouble and expense of prosecuting his attachment, and obtaining judgment against the debtor to the bank, and when he hopes that he is about to receive the fruits of his trouble and expense, is paid off with the paper of the same bank, and finds himself, after all his pains and losses, just where he started.
Statutes should be so construed as to give effect to the intention o'f the legislature, and, if possible, render every section and clause effectually operative. In this act the intention of the legislature is manifest; it is to aid both the creditors and debtors to banks.
It can not be rationally supposed that it was intended to hold ■out encouragement to claimants to prosecute for their claims under the provisions of this act, and then mock them and disappoint their just expectations. Such trifling ought not, and can not, be imputed to the legislature.
The terms in the eighth section to which the parties give a different and directly opposite construction are these: “ That in all suits or actions prosecuted by a bank or banker, or persons claiming as their assignees, or under them in any way for their use and benefit.” ■The complainants insist that the disjunctive ^conjunction or separates the sentence so as to form three distinct classes of cases, in which the rights of paying in the paper of the bank is secured,; *387so that an assignee is obliged to receive the paper although the bank has no interest in the debt assigned.
This construction is founded upon a mere grammatical criticism, which is never received to change or control the intention of the legislature, where that intention is otherwise clearly expressed. Something may depend upon the punctuation in the statute book, which may be incorrect, and ought neyer to vary the true sense. X/eave out the comma after the word “ assignees,” and the plain construction is, that the after words 11 for their use or benefit,” apply to each preceeding clause of the sentence. This is believed to be the correct interpretation, either with, or without the comma, and perfectly consistent with the reason, the justice, and the spirit of the act. When, therefore, the debt has been bona fide assigned, and the bank has no interest left in it, the assignee is not bound to receive the notes of the bank in discharge of it.
Bills dismissed with costs.
Judge Burnet dissented.